



Exhibit 10.3
February 23, 2017


Stephen Ghiglieri
[Address]


Dear Mr. Ghiglieri:


This Retention Agreement establishes the terms of the retention payment during
your continued employment with Galena Biopharma, Inc. (“Galena” or “Company”),
as the Company seeks to pursue strategic alternatives for the Company.


1. Duration
The term of this Agreement will begin on February 1, 2017 and end on December
31, 2017, unless terminated before that date.


2. Title and Duties
You will continue to be employed in your current position, devoting your best
professional efforts, time and skill to the performance of the duties originally
undertaken under your current job description as well as the specific
deliverables set forth in Section 3 of this Agreement. You will continue to
report to current supervisor.


3. Strategic Alternative Deliverables
Your specific strategic alternative deliverables are the following and the
Special Committee of the Board of Directors will make the determination if you
have met them for purposes of your receiving the Retention Payment. The
deliverables are:


◦
Raise capital, under best terms available and with approval by the BOD, as soon
as possible



◦
Provide all analytical support to Peter J. Solomon advisors as requested



◦
Drive Galena to conclude strategic transaction(s)



◦
Reduce cash burn to level that would permit Company to complete strategic
transaction(s)



◦
Coordinate, supervise and direct the staff of Galena as necessary



◦
Coordinate and Communicate with the BOD as necessary and appropriate





4. Compensation
Your annual base salary and short-term incentive target percentage will remain
the same, and you will be paid in accordance with Galena’s normal payroll
procedures.


5. Retention Payment
You will be eligible for a retention payment of $225,000, 50% of which is
payable on June 30, 2017 and 50% of which is payable on December 31, 2017,
subject to the terms described below and subject to withholding of all
appropriate state, federal, and local taxes prior to its disbursement to you.
.
6. Termination
(a) If the Company terminates your employment other than for cause before June
30, 2017, you will be paid the first half of the Retention Payment. If Galena
terminates your employment other than for cause after June 30, 2017 and prior to
December 31, 2017, you will be paid the remaining 50% of the Retention Payment.
(b) If for any reason you resign or retire from Galena or die at any point
before June 30, 2017, you will not receive any portion of the Retention Payment.
If for any reason you resign or retire from Galena or die at any point after
June 30, 2017 and prior to December 31, 2017, you will not receive the second
50% of the Retention Payment.
(c) If you are terminated for cause before June 30, 2017, you will not receive
any portion of the Retention Payment. If you are terminated for cause after June
30, 2017 and prior to December 31, 2017, you will not receive second 50% of the
Retention Payment.
For purposes of this Agreement, cause means:





--------------------------------------------------------------------------------





(i) your willful and continued failure to perform substantially your duties,
including the deliverables with Galena; (ii) your willful engagement in illegal
conduct or dishonest, unethical, immoral or fraudulent conduct or any gross
misconduct which discredits or causes harm to Galena; or (iii) your violation of
the confidentiality obligations set forth below or the confidentiality agreement
you signed upon your employment with Galena.


7. Return of Property.
Upon the termination of your employment, you agree to return immediately to the
Company any and all property of the Company, including any files, computers and
software and any documents prepared for or by the Company. You will not be
eligible to receive the Retention Payment unless and until you return all such
property to the Company.


8. General Release Of Claims.
Upon the termination of your employment not for cause and prior to receiving the
Retention Payment, you will be required to waive all claims against the Company
by signing and returning to the Company a General Release, that will be provided
to you at termination. Provided that you satisfy all other terms and conditions
of this Retention Agreement and the General Release, the Retention Payment will
be paid to you within ten (10) days after you return the signed General Release
to the Company.








9. Governing Law
The validity, interpretation and performance of this Agreement shall, in all
respects, be governed by the laws of the state of California, without regard to
its conflict of laws principles.


10. Employment Relationship.
Nothing in this Retention Agreement is intended to modify the at-will employment
relationship between Galena and you. Either the Company or you may terminate the
employment relationship at any time, with or without cause. However, as
described above, if Galena terminates your employment other than for cause and
you have otherwise satisfied the terms and conditions of the Retention
Agreement, Galena will pay you the Retention Payment in accordance with the
terms if this Retention Agreement. This Retention Payment is in addition to any
other benefits you may be entitled to receive under the Employment Agreement
between you and the Company dated November 1, 2016, as amended, and in the event
there is any conflict between the Employment Agreement and the Retention
Agreement, the Employment Agreement, as amended shall govern. Your regular
salary and benefits will end on the date of your termination. You will be paid
for all days worked and for any accrued but unused vacation days, but except as
provided under this Retention Agreement, upon the termination of your employment
you shall not be entitled to any other or further compensation, remuneration,
reimbursement, benefits or other payments from the Company; provided, however,
that nothing in this Retention Agreement shall divest or otherwise affect any
entitlement to any pension or retirement benefit which already may have vested.


11. Modification
No provision of this Retention Agreement may be modified, altered or amended,
except by mutual agreement between the Company and you in writing.














(This space intentionally left blank.)























--------------------------------------------------------------------------------







Please read this Retention Agreement carefully and then signify your commitment
to the Company and your acceptance of, and agreement to, the foregoing terms and
conditions by signing your name and the date in the space provided below. Your
signature below will indicate that you are entering into this Retention
Agreement freely and with a full understanding of its terms. Once signed by you,
this Retention Agreement shall be legally binding on both you and the Company.
No changes to this Retention Agreement will be valid unless in writing and
signed by both you and an authorized official of the Company. If you have any
questions in the meantime, you may call me at 925-498-7734. Please provide the
original of this letter to Anita Sharma no later than [Date], after which this
offer will expire. Anita will provide you a copy for your records.






Sincerely,




/s/ Sanford J. Hillsberg                        
By: Sanford J. Hillsberg
Title: Chairman of the Board








/s/ Stephen Ghighlieri                
By: Stephen Ghiglieri
Name: Stephen Ghiglieri
Date: March 21, 2017





